Citation Nr: 1434173	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefit currently sought on appeal.  

The Veteran provided testimony before the undersigned Veterans Law Judge in a September 2012 hearing.  The transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional, pertinent treatment records.    


FINDINGS OF FACT

1. During the pendency of the appeal, the medical evidence revealed swelling of the os trigone. 

2. The swelling of the os trigone is not etiologically related to the Veteran's in-service right ankle injury.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  VA satisfied its notice requirement in a September 2009 letter.  The September 2009 notice letter included information regarding the elements of service connection, as well as information regarding disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran was afforded a VA examination in November 2009.  The examiner reviewed the claims file and conducted an appropriate evaluation of the Veteran.  During the November 2009 VA examination, an x-ray was conducted and the examiner determined that an MRI was required before an opinion as to etiology could be rendered.  A MRI was conducted in December 2009.  The examiner, in an April 2010 VA addendum opinion, provided a formal diagnosis of the Veteran's right ankle disability and opined that the Veteran's current right ankle disability was not related to his military service.  This medical opinion is adequate as the opinion was based on a review of the Veteran's record and supported by a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
 
The Board further finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records have been associated with the claims file.  During the September 2012 hearing, the Veteran testified that he has not received VA treatment for his right ankle disability other than his VA examination.  As noted above, the VA examination report and addendum opinion are associated with the claims file.  Although the Board notes that the December 2009 MRI is not associated with the claims file, the results were thoroughly and adequately discussed in the April 2010 VA addendum opinion.  
Also during the September 2012 hearing, the Veteran stated that he has received private treatment for his right ankle disability.  However, he was unable to recall the names of any of the doctors that treated him except for a Dr. Ferguson and a Dr. Boone.  The Veteran specifically stated that he has tried to locate Dr. Ferguson but has been unsuccessful in locating him as it appears Dr. Ferguson has moved.  As for Dr. Boone, the Veteran submitted a September 2012 letter stating that Dr. Boone only had one treatment record on file.  A May 2007 treatment record from Dr. Boone is associated with the claims file and was submitted with a waiver of RO review.  The Board finds that a remand to obtain additional records is not warranted as the Veteran was informed of his right to submit additional evidence in the September 2009 VCAA letter and during the September 2012 Board hearing, and has not submitted any such additional evidence.  

As noted above, the Veteran was afforded a September 2012 hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a right ankle disability.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, specifically treatment of a right ankle disability after service, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran contends that he has a current right ankle disability that is related to an in-service right ankle injury.   

The Veteran's July 1990 enlistment examination noted no pertinent abnormalities associated with the right ankle.  The Veteran did not note any pertinent abnormalities on his report of medical history and stated that he was in "good health."  An April 1991 right ankle sprain is noted in his service treatment records.  The Veteran reported that he twisted his right ankle when jumping off a vehicle.  He reported pain and swelling and that he could not walk on his ankle.  An x-ray of the right ankle was conducted and the results were within normal limits.  The doctor noted mild swelling with no laxity.  The Veteran was prescribed Motrin, an ace wrap, ice, and crutches for 7 days.  The Board notes that an examination for separation purposes was conducted, however, the examination was conducted in March 1991 prior to the April 1991 right ankle sprain.  

The Veteran was afforded a VA examination in November 2009 to determine if the Veteran had a current right ankle disability and if so, whether the right ankle disability was related to his in-service right ankle sprain.  A November 2009 x-ray was conducted and indicated that the Veteran's ankle joint was intact and that there was no evidence of a fracture.  A minute plantar calcaneal spur was noted on the x-ray, however, the Board notes that Dorland's Illustrated Medical Dictionary defines plantar as the undersurface of the foot, rather than the ankle.  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  The VA examiner noted that there was a "questionable" longitudinal tear of the peroneus longus tendon and stated that an MRI had to be conducted.  A December 2009 MRI was conducted and in an April 2010 VA addendum opinion, the examiner stated that the MRI was "essentially normal" except that swelling was noted around the os trigone, an "accessory bone at the posterior aspect of the ankle and foot."  As such, the Veteran has a current right ankle disability.  

As to the current right ankle disability, the Board notes a May 2007 private treatment record discussed in detail below indicated the possibility of an ankle sprain in May 2007.  However, an ankle sprain was not diagnosed by the VA examiner in his November 2009 examination report or his April 2010 addendum opinion.  As the May 2007 private treatment record predates the Veteran's service connection claim for a right ankle disability by approximately two years, the Veteran does not have a current diagnosis of right ankle sprain.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).    

In the April 2010 addendum opinion, the VA examiner opined that the Veteran's current right ankle disability of the os trigone is less likely than not related to his in-service injury.  He reasoned that since the os trigone is an accessory bone, it is not something that is caused by a result of an injury.  He further reasoned that based on the acute inflammation surrounding the "ossicles" revealed on the MRI report, the Veteran's symptoms, to include "chronic pain," were more likely related to the accessory bone at the posterior aspect of the ankle and foot rather than his in-service right ankle sprain.  The Board finds the examination report and addendum opinion, when read together, to be highly probative.   

During the Veteran's September 2012 Board hearing, the Veteran testified that he believed his current right ankle condition is related to service.  He stated that after the in-service right ankle sprain, he experienced swelling of the right ankle and that he used crutches for six weeks following the in-service injury.  The Veteran testified that he received private treatment from a doctor in the summer of 1991 but that he could not remember the doctor's name.  The Veteran additionally testified that prior to 2003, he experienced only minor issues with his right ankle after service.  He did notice some inflammation of the right ankle in 1998 when he began delivering mail.  In 2003, the Veteran began experiencing more serious right ankle symptoms and he testified that a private doctor stated that there was a relationship with his current right ankle condition and the right ankle injury in service.  However, the Veteran testified that he could not remember this doctor's name.  Although the Veteran is competent to describe his symptoms and to report the statement of his doctor, he is not competent to provide an opinion as to a relationship between a current right ankle condition and service since he does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).      

Although the Veteran testified that he sought treatment shortly after service and that a doctor associated a current right ankle condition to his in-service injury, the Veteran has not been able to identify the names of these medical providers.  The earliest documented evidence regarding a complaint of a right ankle condition is May 2007 from Dr. Bonne, which the Board notes is approximately sixteen years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The May 2007 private treatment record from Dr. Bonne is the only other medical evidence of record.  The Veteran was evaluated for right foot pain of two weeks duration.  He reported no falls or injuries and no prior problems.  An x-ray was conducted, which showed no fracture or dislocation.  An examination of the right foot and ankle was conducted and the treatment record included an assessment of "right foot pain with strain of 4th metatarsal cuboid versus ankle sprain" but did not include a discussion as to whether the current complaint of pain was related to service.  

The Board has considered the Veteran's lay statements that he had experienced right ankle pain, to some degree, since service and that he sought prior medical treatment for a right ankle disability, however, the May 2007 private treatment record revealed that the Veteran reported no prior pertinent history to Dr. Boone.  The Board finds this to probative evidence against the finding of right ankle pain since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  

The Board has additionally considered the Veteran's contention that a doctor who he cannot identify by name informed him that there was a relationship between his current right ankle symptoms and his in-service right ankle injury.  However, the Board finds the VA examination and addendum report to be more probative as the VA examiner's opinion was based on review of the claims file and supported by a thorough rationale.  
  
Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     


ORDER

Entitlement to service connection for a right ankle disability, to include swelling of the os trigone, is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


